Citation Nr: 1639982	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  13-34 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for healed bilateral tympanic membrane perforations.  

2.  Whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an effective date earlier than June 9, 2009, for a total rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to August 1970.  The Veteran has been awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In the May 2012 rating decision, service connection was granted for healed bilateral tympanic membrane perforations and a noncompensable rating was assigned from June 9, 2010.  With regard to service connection for hearing loss, the RO apparently reopened this claim and denied service connection on the merits.  A TDIU was granted effective June 9, 2009, based on service-connected traumatic brain injury (TBI) which has the same effective date for entitlement.  

The issues of service connection for bilateral hearing loss and entitlement to an effective date prior to June 9, 2009, for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's healed bilateral tympanic membrane perforations is assigned a noncompensable disability rating, which is the maximum schedular rating authorized under Diagnostic Code 6211.

2.  In April 1971, the RO denied service connection for hearing loss.  The Veteran did not appeal.

3.  In April 2002, the RO determined that new and material evidence had not been received to reopen the claim of service connection for hearing loss.

4.  Evidence submitted since the RO's April 2002 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for healed bilateral tympanic membrane perforations have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6211 (2015). 

2.  The RO's April 1971 rating decision which denied service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).

3.  The RO's April 2002 rating decision which determined that new and material evidence had not been received to reopen the claim of service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).

4.  New and material evidence has been received since the RO's April 2002 rating decision; thus, the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Healed Bilateral Tympanic Membrane Perforations

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in July 2010, September 2011, and January 2012 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for healed bilateral tympanic membrane perforations, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's pertinent treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination, which is adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided sufficient rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In March 2012, the Veteran was afforded a VA examination.  At that time, the examiner noted that during the Veteran's service, he suffered bilateral perforations of the tympanic membranes after a landmine explosion.  It was noted that the Veteran had not undergone any surgery.  He had no issues with any ear infections.  There was no drainage, ear pain, or itching.  The Veteran denied any incapacitation related to the ear perforation at present and in regards to effects on his occupational functioning and daily activities, he stated that impairment was derived from hearing loss and tinnitus (separate issues).  On examination, the external auditory canals were clear without any inflammation drainage or lesions.  On the right tympanic membrane, there was some sclerosis noted on the inferior aspect midline of the right tympanic membrane.  Otherwise there was no perforation effusion bulging or retraction  The left external auditory canal was also clear and the left tympanic membrane was intact.  There was no sclerosis.  No perforation no effusion bulging or retraction.  There was normal mobility noted on pneumatic otoscopy bilaterally.  On examination using the tuning forks, the Weber was midline.  The Rinne showed that air conduction was greater than bone conduction bilaterally.  The diagnosis was healed tympanic membrane perforation, status post a blast injury from a landmine explosion causing subsequent perforation of the tympanic membrane.

The Veteran's healed bilateral tympanic membrane perforations is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6211.  Under that code, perforation of the tympanic membrane (eardrum) warrants a noncompensable rating.  As such, a compensable rating is not available for tympanic membrane perforation under Diagnostic Code 6211.

Based on a review of the evidence, there is no other diagnostic code that might be the basis for a compensable rating.  38 C.F.R. § 4.87, Diagnostic Codes 6202, 6207, 6208, 6209, 6210, 6260.  There is no evidence of otosclerosis, loss of auricle, malignant neoplasm of the ear, benign neoplasm of the ear, or chronic otitis externa. The Veteran has been separately service-connected for tinnitus and his claim for service connection for hearing loss is under appeal.  Therefore, there is no other diagnostic code which is appropriate and the Veteran's healed bilateral tympanic membrane perforations are properly rated under Diagnostic Code 6211.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's healed bilateral tympanic membrane perforations are not shown to cause any impairment beyond the relevant diagnostic code, as cited above.  There have not been any hospitalizations or marked interference with employment.  The healed bilateral tympanic membrane perforations are not shown to cause any impairment.  His current symptoms consist of tinnitus and hearing loss, which as previously noted, are separate disabilities.  Therefore, referral for consideration of an extraschedular rating is not warranted.


Bilateral Hearing Loss

With regard to VCAA as to the issue of whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In April 1971, the RO denied service connection for hearing loss.  There was no current diagnosis of hearing loss on examination.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's April 1971 rating decision is final.  38 U.S.C.A. § 7105.

The Veteran subsequently sought to reopen his claim of service connection.  In April 2002, the RO determined that new and material evidence had not been received to reopen the claim of service connection for hearing loss as no additional pertinent evidence was received.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond.  Therefore, the RO's April 2002 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to the record.  The additional evidence of record includes lay evidence of current hearing loss; VA clinical records showing that the Veteran has been issued hearing aids; a February 2012 audiological examination which indicated that the Veteran has sensorineural hearing loss in both ears, but given that in 1971 his hearing had returned to normal after acoustic trauma in the service, it is less likely than not that his hearing loss is related to the episode of acoustic trauma when there was an explosion in the service; a March 2012 examination which noted that the Veteran had experienced hearing loss since an inservice landmine explosion (which resulted in a TBI), and medical treatise evidence.  The medical treatise evidence indicated that when service members are exposed to loud noises such as improvised explosive devices, they are at risk of either conductive or sensorineural hearing loss.  Conductive hearing loss can usually be fixed surgically with the causes ranging from damaged ear bones to wax in the external canal of the ear.  In sensorineural hearing loss the nerve in the inner ear has been damaged and there is no way to surgically fix this and the only treatment is hearing amplification.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the Veteran has indicated that he has had hearing loss since service.  The VA examinations basically concede that the Veteran was exposed to inservice noise exposure and tend to show current hearing loss disability.  The March 2012 examination indicated that hearing loss had been present since service, although the February 2012 examination provided a negative opinion.  Nonetheless, the treatise evidence also supports the Veteran's claim of permanent inservice ear damage.  The Board finds that since some of this newly submitted evidence tends to show the presence of hearing loss since service which has been continuously present since service, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claims may be reopened.  The Shade threshold has been met here and thereby triggers VA's duty to assist.  

New and material evidence has been received since the RO's April 2002 decision; thus, the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

Service connection for healed bilateral tympanic membrane perforations is denied.

The application to reopen the claim of service connection for bilateral hearing loss is granted.  


REMAND

With regard to service connection for bilateral hearing loss, the Board has reopened this claim and finds that another VA examination and medical opinion would be useful in this case.  The Board notes that the Veteran maintains that hearing loss was incurred in combat.  As a Purple Heart recipient, it is accepted that he served in combat.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Thus, the examiner should accept that there was acoustic trauma as well as hearing loss during service.  The examiner should specifically indicate if hearing loss per 38 C.F.R. § 3.385 is shown in both ears.

With regard to the effective date of entitlement to a TDIU, the May 2012 rating decision and subsequent statement of the case both indicated that the total rating was assigned based on the Veteran's service-connected TBI, rated as 70 percent disabling.  The effective date of service connection and the 70 percent rating for the TBI was June 9, 2009.  The RO indicated that June 9, 2009 was the date that the schedular criteria were met.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

Prior to June 9, 2009, the Veteran was service-connected for post-traumatic stress disorder (PTSD), rated as 50 percent disabling from January 9, 2002; and right knee disability, rated as noncompensable from August 30, 1970.  The Veteran has asserted that the TDIU should be effective from August 30, 1970, when he separated from service, or from April 2004, when he last worked full-time.  A review of the record shows that in VA psychiatric clinical records and on a June 2006 VA examination, the Veteran ceased working full-time in April 2004 when he was terminated from working with children after expressing homicidal thoughts about a neighbor which appeared related to his PTSD per the VA examination.  

The Board notes that the RO did not appear to consider whether a TDIU was warranted on an extraschedular basis as the RO indicated that prior to June 9, 2009, the Veteran's service connected disabilities failed to meet the schedular criteria for entitlement to individual unemployability, but made no comment otherwise.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The essential issue is whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  In this case, there was evidence that the Veteran was not employed full-time as of April 2004, as related to his PTSD, a disability which apparently was not the eventual basis for the award of the TDIU rating.  

In light of the evidence showing that the Veteran did not work full-time as of April 2004 due to a service-connected disability, the Board finds that the case should be returned for the RO to consider 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that current hearing loss had its clinical onset during service, within one year of service, or is related to any in-service disease, event, or injury.  The examiner should accept that there was acoustic trauma as well as hearing loss during service.  A rationale for any opinion expressed should be provided.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the issue of entitlement to service connection for bilateral hearing loss in light of all of the evidence of record.  If this issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

5.  Also readjudicate the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) and taking into consideration evidence and arguments of unemployability due to PTSD prior to June 9, 2009.  If this issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


